Citation Nr: 1126266	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  07-39 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a right knee disability.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of phlebitis, claimed as recurring blood clots. 

4.  Entitlement to service connection for residuals of phlebitis, claimed as recurring blood clots.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to September 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issues of (1) entitlement to service connection for a right knee disability; and (2) entitlement to service connection for residuals of phlebitis, claimed as recurring blood clots, are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The RO originally denied a claim for service connection for a right knee disability and residuals of phlebitis in a May 1993 rating decision.  The Veteran was notified of the decision, but did not perfect an appeal.  Therefore, this decision is final.

2.  The evidence received subsequent to the RO's May 1993 decision includes lay statements, private treatment records, and VA treatment records; this evidence raises a reasonable possibility of substantiating the claims of service connection for a right knee disability and residuals of phlebitis, claimed as recurring blood clots.


CONCLUSIONS OF LAW

1.  The May 1993 rating decision that denied the claims of service connection for a right knee disability and residuals of phlebitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2010).

2.  New and material evidence has been received since the May 1993 RO decision denying service connection for a right knee disability and residuals of phlebitis; thus, the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 1993 rating decision, the RO denied service connection for residuals of phlebitis, claimed as recurring blood clots, and a bilateral knee condition on the grounds that the claimed disabilities were not shown on VA examination.  The Veteran was notified of this decision, but did not perfect an appeal.  Therefore, this decision is final.  

The Veteran subsequently attempted to reopen his claim of entitlement to service connection for a right knee disability and blood clots in November 2006.  The RO denied the Veteran's attempt to reopen in the May 2007 rating decision currently on appeal on the grounds that he failed to submit new and material evidence.   The Veteran was notified of this decision and timely perfected this appeal. 
With a claim to reopen filed on or after August 29, 2001, such as this, "new" evidence is defined as evidence not previously submitted to agency decision-makers and "material" evidence as evidence, that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (2010).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial and must raise a reasonable probability of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining the etiology of a potentially service- connected condition as well as whether the new diagnosis is a progression of the prior diagnosis, a correction of an error in diagnosis, or the development of a new and separate condition.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 203-04 (2009).  The Veteran's current claims of service connection for a right knee disability and blood clots are based on the same factual basis that was of record when the previous claims were last decided on the merits.  Thus, new and material evidence is necessary to reopen the claims.

In support of his application to reopen, the Veteran submitted copies of post-service employment records and medical records dating from January 1995 to January 1996 relating to recurring deep vein thrombosis in the right leg.  In November 1995, the Veteran reported a similar problem with his left leg in service.  Also in support of his application to reopen, the Veteran submitted VA medical records dated from May 2000 to April 2007 showing ongoing treatment for recurring deep vein thrombosis in the right leg, which required anticoagulation therapy.  History of deep vein thrombosis was noted in May 2000 and in January 2007, the Veteran was found to have a Protein C and Protein S deficiency that was a likely cause of the Veteran's hypercoagulable state.  Those VA medical records also showed ongoing treatment for a right knee disability manifested by pain and instability.  They also documented x-ray evidence of mild degenerative joint disease in the right knee as early as May 2004, at which time the Veteran sustained a twisting injury to his right knee while playing racquetball.  He subsequently underwent surgery for a tear to his right anterior cruciate ligament.  

The Board finds that the newly received VA medical records and employment records, which show ongoing treatment for a right knee disability and a blood clotting disorder manifested by recurring deep vein thrombosis of the right leg, antithrombin-3 deficiency, and Protein C and S deficiencies, are both new and material sufficient to reopen the Veteran's claims.  When presumed credible, the newly submitted evidence demonstrates evidence of a currently diagnosed right knee disability as well as recurring blood clots.  Moreover, the new evidence was not previously considered by agency decision-makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  Accordingly, the Veteran's claims for service connection for a right knee disability and residuals of phlebitis are reopened.  


ORDER

New and material evidence having been submitted, the claim of service connection for a right knee disability is reopened and, to that extent only, the appeal is granted.

New and material evidence having been submitted, the claim of service connection for residuals of phlebitis, claimed as recurring blood clots, is reopened and, to that extent only, the appeal is granted.




REMAND

Remand is warranted prior to further disposition of the Veteran's claims for service connection for a right knee disability and residuals of phlebitis, claimed as recurring blood clots.  

The Veteran contends that his current right knee disability is related to his active service.  Specifically, the Veteran contends that his right knee problems began in service while practicing parachute jumps.  The Veteran's DD 214 Form shows receipt of a parachutist badge and service treatment records (STRs) make several references to jump school.  The Veteran also contends that his current blood clotting disorder first manifested in or is otherwise related to his active service.  He also reports a continuity of right knee and blood clotting symptoms since discharge from service.

STRs, including service examinations in October 1983 and May 1986, are negative for complaints or clinical findings related to the right knee or a blood clotting disorder.  STRs documented that the Veteran was treated for left leg symptoms, including calf pain, in December 1989 and January 1990.  Thereafter, he was diagnosed with thrombophlebitis of the left leg.  A January 1990 STR notes that the Veteran was to be admitted due to his left leg thrombophlebitis, however there are no hospital records relating to that admission.  There also does not appear to be a separation examination of record.  An attempt should be made, therefore, to obtain these records on remand.

During VA examination in March 1993, the Veteran reported that both knees swelled intermittently.  He also reported that his left thigh and leg would swell when he was on his legs for a prolonged period of time.  Following examination of the Veteran and x-ray imaging, the examiner diagnosed status-post superficial phlebitis of the upper left saphenous system with no symptoms, and arthralgia of both knees and an intermittent history of swelling of the left knee with negative x-rays.

Thereafter, VA medical records dated in January 1995 and February 1996 and employment records dated from January 1995 to January 1996 show ongoing treatment for recurring deep vein thrombosis of the right leg which appears to have developed following a work-related injury to the right calf.  Those records indicated that the Veteran was diagnosed with an antithrombin-3 deficiency.  VA medical records dated from May 2000 to April 2007 also showed ongoing treatment for recurring deep vein thrombosis in the right leg, including anticoagulation therapy.  History of deep vein thrombosis was noted in May 2000 and in January 2007, the Veteran was found to have a Protein C and Protein S deficiency that was a likely cause of the Veteran's hypercoagulable state.  

VA medical records also showed ongoing treatment for a right knee disability manifested by pain, instability, and effusion.  Those records showed that the Veteran sustained a twisting injury to his right knee in May 2004, at which time x-rays showed mild degenerative joint disease in the right knee.  In September 2005, the Veteran reported that his right knee problems started because he was a parachute jumper in service and then felt worse after hurting his knee playing racquetball the previous year.  He was subsequently diagnosed with an anterior cruciate ligament tear, for which he underwent surgery in August 2005, and chondromalacia.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the Board's decision to reopen the Veteran's service connection claims for a right knee disability and residuals of phlebitis, claimed as recurrent blood clots, VA examinations are needed to determine the nature and etiology of these disabilities and their relationship to service, if any.    

Remand is also warranted in order to obtain outstanding pertinent VA treatment records.  The most recent VA treatment record in the claims file is dated in April 25, 2007, and that record indicated follow-up treatment.  Therefore, on remand, VA medical records dated after April 25, 2007, should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also, Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be contacted and asked to identify any and all VA and non-VA sources of treatment for his right knee disability and blood clotting disorder(s), including but not limited to any worker's compensation records, since discharge from service that are not already of record.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his right knee disability and blood clotting disorder(s) since his discharge from active service that are not already of record.  In addition, the Veteran should provide, or authorize VA to obtain, pertinent private records, including but not limited to any worker's compensation records, that are not already of record. All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2. Contact the appropriate service department and/or Federal agency to obtain a complete copy of the Veteran's service treatment and service personnel records for his period of Army service (i.e., May 1983 to September 1992), to include any records related to his claimed in-service hospitalization in January 1990.  Facilities that should be contacted include, but are not limited to, the National Personnel Records Center (NPRC), the Records Management Center (RMC) and the Army Human Resources Command (HRC) in St. Louis, Missouri.  See VBA Adjudication Manual, M21-1MR, III.iii.2.B.13.a.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

3. Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from April 25, 2007.  If there are no VA medical records dated after April 25, 2007, this finding should be documented in the claims folder.

4. After all of the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of the currently diagnosed right knee disability and its relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted at this time, and included in the examination report.   

In particular, the examiner is asked to express an opinion as to whether the Veteran's currently diagnosed right knee disability is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service, including but not limited to his in-service participation in parachute jumps.  The examiner should also discuss the significance, if any, of the Veteran's post-service right knee injury sustained while playing racquetball.  The examiner should consider the Veteran's lay statements regarding a continuity of symptoms since discharge from service.  The examiner must provide a complete rationale for any stated opinion.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of the currently diagnosed blood clotting disorder(s), including but not limited to recurring deep vein thrombosis, antithrombin-3 deficiency, and Proteins C and S deficiency, and their relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted at this time, and included in the examination report.  

Specifically, the examiner is asked to express an opinion as to whether the Veteran's currently diagnosed blood clotting disorder(s) are a congenital/developmental defect or a disease process. If the examiner determines that the blood clotting disorder(s) are a congenital/developmental defect, the examiner is asked to indicate whether there was a superimposed disease or injury in service that resulted in additional disability.  

If the examiner determines that the blood clotting disorder(s) are not a congenital/developmental defect/disease, the examiner should indicate whether this disability is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active military service, including but not limited to his in-service treatment for thrombophlebitis.  The examiner should consider the Veteran's lay statements regarding a continuity of symptoms since discharge from service.  The examiner must provide a complete rationale for any stated opinion.

6.  After the requested examinations have been completed, they should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiner if they are deficient in any manner.

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


